DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JUSTIN CHISM,
                               Appellant,

                                   v.

MATTHEW LEE SEACRIST, Individually, TRANSDEV SERVICES, INC.,
   a Foreign Profit Corporation, and VEOLIA TRANSPORTATION
  MAINTENANCE AND INFRASTRUCTURE, INC., a Foreign Profit
                             Corporation,
                              Appellees.

                             No. 4D17-2773

                         [November 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
16000322CAAXMX.

   Maaz Quraishi and Ashley Eagle of the Law Office of Maaz Quraishi,
P.A., West Palm Beach, for appellant.

  Mark Hicks of Hicks, Porter, Ebenfeld & Stein, P.A., and Johnny
White of Pozo-Diaz & Pozo, P.A., Jacksonville, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH, JJ., and KANNER, DANIEL J., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.